                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ASIA VITAL COMPONENTS CO., LTD.,                Case No. 16-cv-07160-JST
                                                          Plaintiff,
                                   8
                                                                                            ORDER GRANTING MOTION TO
                                                    v.                                      STRIKE
                                   9

                                  10        ASETEK DANMARK A/S,                             Re: ECF Nos. 165, 172, 173
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is Defendant Asetek Danmark A/S’s (“Asetek”) motion to strike portions

                                  14   of Plaintiff Asia Vital Components Co., Ltd.’s (“AVC”) expert report regarding the alleged

                                  15   invalidity of the patents-in suit, U.S. Patents Nos. 8,240,362 (“the ’362 patent”) and 8,245,764

                                  16   (“the ’764 patent”). ECF No. 165. The Court will grant the motion.

                                  17   I.      BACKGROUND

                                  18           This case concerns two patents, held by Asetek, that describe a liquid cooling device for

                                  19   the central processing unit of a computer. AVC brought this declaratory judgment suit against

                                  20   Asetek, seeking a judgment that the ’362 patent and the ’764 patent are invalid, unenforceable, and

                                  21   not infringed by AVC. ECF No. 1 at 1-2. Asetek counterclaimed that the AVC products-at-issue

                                  22   infringe certain claims from the patents-in-suit. ECF No. 73 at 8-20.

                                  23           The specifications of the ’362 and ’764 patents are similar, but the patents are neither

                                  24   directly related nor identical. ECF No. 86 at 7.

                                  25           A.        AVC’s Invalidity Contentions

                                  26           Pursuant to Patent Local Rule 3-3, AVC served its invalidity contentions on June 27, 2017.

                                  27   See ECF No. 165-1 ¶ 6; ECF No. 165-2 (AVC’s Invalidity Contentions). AVC alleged that claims

                                  28   1-19 of the ’362 patent and claims 1-18 of the ’764 patent were invalid under 35 U.S.C. § 102
                                   1   because they were anticipated by U.S. Patent No. 6,477,270 (“the ’270 patent” or “Schmidt”).

                                   2   ECF No. 165-2 at 4-38. AVC also alleged that claims 1-19 of the ’362 patent and claims 1-18 of

                                   3   the ’764 patent were invalid under 35 U.S.C. § 103 because they were obvious in light of various

                                   4   combinations of prior art. Id. at 39-115. More specifically, AVC contended that Schmidt

                                   5   “combined with” various prior art references, “and/or” various other prior art references, rendered

                                   6   the ’362 patent and ’764 patent obvious. Id. at 39-40, 77-78. Among those other prior art

                                   7   references was Chinese Patent No. 2562368Y (“the ’368 patent” or “Yu”).

                                   8             B.      AVC’s Motions to Amend Its Invalidity Contentions

                                   9             On September 15, 2017, AVC moved for leave to amend its invalidity contentions, seeking

                                  10   to add a new patent as an anticipation reference and to reclassify Yu as a primary anticipation and

                                  11   obviousness reference. ECF No. 81 at 2. The Court denied the motion because AVC had not

                                  12   demonstrated good cause for failing to include those references in its original invalidity
Northern District of California
 United States District Court




                                  13   contentions. See ECF No. 100.

                                  14             The Court issued its claim construction order on January 17, 2018. ECF No. 105. Five

                                  15   months later, on May 18, 2018, AVC again moved for leave to amend its invalidity contentions.

                                  16   ECF No. 127. AVC sought to substitute Yu for Schmidt as a primary anticipation and

                                  17   obviousness reference, and to add three new patents as prior art references. See id. at 3. The Court

                                  18   again denied AVC’s motion for leave to amend, finding that AVC had not been diligent. ECF No.

                                  19   139.

                                  20             C.      AVC’s Expert Report

                                  21             AVC served its invalidity expert report, authored by Dr. Yogendra Joshi, on August 24,

                                  22   2018. See ECF No. 165-1 ¶ 3; ECF No. 165-4 (Joshi Report on ’362 patent); ECF No. 165-5

                                  23   (Joshi Report on ’764 patent). Joshi opined that claims 1, 3, 5-7, 9, 13-15, and 17-19 of the ’362

                                  24   patent are obvious and that claims 1-30 of the ’764 patent are obvious as well. ECF No. 165-3 at

                                  25   9.1 As relevant here, Joshi based some of those opinions on obviousness combinations in which

                                  26   Yu was the primary reference and Schmidt was not included. See ECF No. 165-4 at 4-5; ECF No.

                                  27

                                  28   1
                                           Joshi’s report did not state that any prior art anticipated either the ’362 or ’764 patents.
                                                                                              2
                                   1   165-5 at 5-7.

                                   2   II.    LEGAL STANDARD

                                   3          This district’s Patent Local Rules “requir[e] both the plaintiff and the defendant in patent

                                   4   cases to provide early notice of their infringement and invalidity contentions, and to proceed with

                                   5   diligence in amending those contentions when new information comes to light in the course of

                                   6   discovery.” O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355, 1365-66 (Fed. Cir.

                                   7   2006). Pursuant to Patent Local Rule 3-3, a party’s invalidity contentions must contain: (a) “[t]he

                                   8   identity of each item of prior art that allegedly anticipates each asserted claim or renders it

                                   9   obvious”; (b) “[w]hether each item of prior art anticipates each asserted claim or renders it

                                  10   obvious,” and “[i]f obviousness is alleged, an explanation of why the prior art renders the asserted

                                  11   claim obvious, including an identification of any combinations of prior art showing obviousness”;

                                  12   (c) “[a] chart identifying specifically where and how in each alleged item of prior art each
Northern District of California
 United States District Court




                                  13   limitation of each asserted claim is found”; and (d) “any grounds of invalidity based on 35 U.S.C.

                                  14   § 101, indefiniteness under 35 U.S.C. § 112(2) or enablement or written description under 35

                                  15   U.S.C. § 112(1) of any of the asserted claims.” Patent L.R. 3-3(a)-(d).

                                  16          “Any invalidity theories not disclosed pursuant to Local Rule 3–3 are barred . . . from

                                  17   presentation at trial (whether through expert opinion testimony or otherwise).” Takeda Pharm.

                                  18   Co. v. TWi Pharm., Inc., No. 13-CV-02420-LHK, 2015 WL 1227817, at *3 (N.D. Cal. Mar. 17,

                                  19   2015) (quoting MediaTek Inc. v. Freescale Semiconductor, Inc., No. 11–CV–5341–YGR, 2014

                                  20   WL 690161, at *1 (N.D. Cal. Feb. 21, 2014)). Thus, “a party may not use an expert report to

                                  21   introduce new infringement theories, new infringing instrumentalities, new invalidity theories, or

                                  22   new prior art references not disclosed in the parties’ infringement contentions or invalidity

                                  23   contentions.” ASUS Computer Int’l v. Round Rock Research, LLC, No. 12-CV-02099 JST (NC),

                                  24   2014 WL 1463609, at *1 (N.D. Cal. Apr. 11, 2014).

                                  25   III.   DISCUSSION

                                  26          Asetek moves to strike three sets of invalidity theories from Joshi’s report: (1) obviousness

                                  27   of claims 19-30 of the ’764 patent; (2) obviousness of ’362 patent and ’764 patent claims based on

                                  28   Yu as a primary reference; and (3) that Yu alone discloses a “reservoir” having an “upper” /
                                                                                          3
                                   1   “pump” chamber and a “lower” / “thermal exchange” chamber. The Court addresses each issue in

                                   2   turn.

                                   3           A.     Obviousness of Claims 19-30 of ’764 Patent

                                   4           Asetek moves to strike Joshi’s opinions as to the obviousness of claims 19-30 of the ’764

                                   5   patent on the grounds that AVC’s invalidity contentions did not raise any allegations as to the

                                   6   invalidity of those claims. ECF No. 165 at 11.

                                   7           The Court agrees that AVC did not allege obviousness of those claims. AVC’s invalidity

                                   8   contentions allege that claims 1-18 of the ’764 patent are obvious based on various combinations

                                   9   of prior art, but do not address claims 19-30. See ECF 165-2 at 77-115. The invalidity

                                  10   contentions also contain a chart setting forth an invalidity theory that claims 1-18 of the ’764

                                  11   patent are anticipated by Schmidt, id. at 20-38, but nowhere address claims 19-30.

                                  12           AVC counters that it preserved an obviousness theory as to claims 19-30, pointing to the
Northern District of California
 United States District Court




                                  13   following statement in its obviousness contentions: “[AVC] believes each prior art reference cited

                                  14   in this claim chart invalidates the claims of the patents-in-suit via anticipation under 35 U.S.C.

                                  15   § 102.” Id. at 78 (emphasis added). Putting aside that this statement refers to anticipation rather

                                  16   than obviousness, AVC’s argument is still meritless because Local Rule 3-3 requires parties to

                                  17   allege with specificity their invalidity contentions for “each asserted claim.” Patent. L.R. 3-3(a),

                                  18   (b), (c). Accordingly, a party cannot rely on prior art asserted against one claim in its invalidity

                                  19   contentions to support an invalidity theory against a different claim in an expert report. MediaTek

                                  20   Inc., 2014 WL 690161, at *4 (“The argument that the citation of Bhuyan in connection with Claim

                                  21   1 should suffice for dependent Claim 5 as well is wholly without merit. Local Rule 3–3(c)

                                  22   required Freescale to chart separately for each claim the prior art references it would assert for

                                  23   invalidity.”). Indeed, the only case AVC cites in support of this argument, which is not from this

                                  24   district, actually excluded the challenged expert testimony for similar reasons. Tyco Healthcare

                                  25   Grp. LP v. Applied Med. Res. Corp., No. CIV.A. 9:06-CV-151, 2009 WL 5842062, at *3 (E.D.

                                  26   Tex. Mar. 30, 2009) (“Claims are not interchangeable, and the fact that Applied has, for example,

                                  27   asserted one combination against claim 1 of one patent in its Invalidity Contentions and asserts the

                                  28   same combination for the first time against claim 2 of the same patent in its expert reports, does
                                                                                          4
                                   1   not mean Tyco is not prejudiced.”).

                                   2          Moreover, Local Rule 3-3 requires “an explanation of why the prior art renders the

                                   3   asserted claim obvious” and “where and how in each alleged item or prior art each limitation of

                                   4   each asserted claim is found.” Patent. L.R. 3-3(b), (c). Even if AVC had stated that each prior art

                                   5   reference rendered each one of claims 19-30 obvious, it would still have fallen far short of the

                                   6   rule’s requirements.

                                   7          The Court strikes from Joshi’s report all opinions on the obviousness of claims 19-30 of

                                   8   the ’764 patent.

                                   9          B.      Obviousness Based on Yu as a Primary Reference

                                  10          Next, Asetek moves to strike those obviousness opinions that use Yu as a primary

                                  11   reference. ECF No. 165 at 12. Asetek emphasizes that the invalidity contentions cite only

                                  12   Schmidt as a primary reference and that the Court has twice denied AVC’s leave to amend to add
Northern District of California
 United States District Court




                                  13   Yu as a primary reference. Id. Alternatively, Asetek argues, the charts for AVC’s obviousness

                                  14   invalidity contentions do not sufficiently support the Yu-based obviousness combinations

                                  15   analyzed in Joshi’s report. Id. at 12-13.

                                  16          AVC responds that, notwithstanding its prior attempts to amend, its invalidity contentions

                                  17   set forth Yu as a primary reference all along. ECF No. 172 at 10. AVC also argues that its charts

                                  18   adequately disclosed the basis for those theories because the charts cited all of the pages and

                                  19   figures of Yu on which Joshi relies. Id. at 11.

                                  20          As to Asetek’s first argument, AVC points to its statement that “each prior art reference

                                  21   [including Yu] invalidates the claims of the patents-in-suit via anticipation.” ECF No. 172 at 10

                                  22   (quoting ECF No. 165-2 at 78). AVC posits that, because a prior art reference can only anticipate

                                  23   a claim by disclosing all of the claim’s limitations, this statement necessarily alleged that all of the

                                  24   prior art references, including Yu, were a primary reference. ECF No. 172 at 10. AVC’s

                                  25   contention has no support in the text of the Local Rules, and at least one court in this district has

                                  26   already rejected an identical argument. See ASUS, 2014 WL 1463609, at *10 (“Because ASUS’s

                                  27   Invalidity Contentions only disclose Dodd, Delaluz, and Volk as anticipation references, the Court

                                  28   strikes the portions of Baker’s report that use those references in obviousness combinations.”).
                                                                                          5
                                   1          Moreover, ASUS’s blanket statement was insufficient to disclose Yu as an anticipation

                                   2   reference in the first place. The only prior art for which AVC charted an anticipation theory was

                                   3   Schmidt. See ECF No. 165-2 at 4, 20. Accordingly, AVC’s invalidity contentions do not support

                                   4   an anticipation theory for Yu or any other prior art references besides Schmidt. See Takeda, 2015

                                   5   WL 1227817, at *4 (“[T]he Court strikes the anticipation theory because the Invalidity

                                   6   Contentions did not disclose where [the prior art] teaches each limitation of the asserted claims.”);

                                   7   ASUS, 2014 WL 1463609, at *9 (striking expert report’s anticipation opinion where the invalidity

                                   8   contentions did “not list [the prior art] as a reference for each claim limitation”). Because AVC

                                   9   did not raise an anticipation theory for Yu, the foundational premise of its argument collapses.

                                  10          AVC also suggests that, although it identified Schmidt as its only primary reference, its

                                  11   invalidity contentions did not foreclose the possibility of using Yu or another prior art as a primary

                                  12   reference. ECF No. 172 at 10. Courts within this district have generally approved a grouping
Northern District of California
 United States District Court




                                  13   approach to obviousness combinations, under which “a party need not list every combination of

                                  14   prior art when the theory of obviousness is the same for each and every possible combination of

                                  15   prior art.” Slot Speaker Techs., Inc. v. Apple, Inc., No. 13-CV-01161-HSG(DMR), 2017 WL

                                  16   235049, at *6 (N.D. Cal. Jan. 19, 2017) (emphasis added); Keithley v. The Homestore.com, Inc.,

                                  17   553 F. Supp. 2d 1148, 1150 (N.D. Cal. 2008) (same); Avago Techs. Gen. IP PTE Ltd. v. Elan

                                  18   Microelectronics Corp., No. C04 05385 JW HRL, 2007 WL 951818, at *4 (N.D. Cal. Mar. 28,

                                  19   2007) (same); but see Sick A.G. v. Omron Sci. Techs. Inc., No. C 06-2028 CW (MEJ), 2007 WL

                                  20   1223675, at *2 (N.D. Cal. Apr. 24, 2007) (requiring party to “explicitly identify each combination

                                  21   of prior art that allegedly renders a claim obvious and the motivation for combining the items”).

                                  22   However, the underlying theory in cases permitting such grouping is that the party “claimed that

                                  23   the theory of obviousness was true for every possible combination within [each] group[].”

                                  24   Keithley, 553 F. Supp. 2d at 1150 (citing Avago, 2007 WL 951818, at *4).

                                  25          Here, AVC did not claim that any possible combination of its nine prior art references

                                  26   rendered each claim of the patents-in-suit obvious. Rather, AVC stated that Schmidt could be

                                  27   “combined with” any number of eight “secondary” references. ECF No. 165-2 at 39-40, 77-78.

                                  28   This did not indicate that those “secondary” references could be combined without Schmidt. Nor
                                                                                         6
                                   1   does AVC identify any discussion in its claim charts that would give notice of a combination that

                                   2   did not include Schmidt. Because AVC structured its invalidity contentions such that Schmidt

                                   3   was part of every combination, the logical inference was that AVC was not asserting combinations

                                   4   consisting of Yu as a primary reference and without Schmidt. See Fujifilm Corp. v. Motorola

                                   5   Mobility LLC, No. 12-CV-03587-WHO, 2015 WL 757575, at *29 (N.D. Cal. Feb. 20, 2015) (“By

                                   6   asserting only that ‘Bottum and Hollenberg’ together could be used in these combinations to

                                   7   invalidate claims 1 and 35, Motorola effectively indicated that Bottum alone could not accomplish

                                   8   the same.”)2; cf. Altera Corp. v. PACT XPP Techs., AG, No. 14-CV-02868-JD, 2015 WL

                                   9   3830982, at *3 (N.D. Cal. June 19, 2015) (“[I]f Altera selects only the obviousness combination

                                  10   A+B+C, it cannot later assert a subset of that combination before the factfinder.”). The Court

                                  11   notes that another court in this district recently declined to strike obviousness combinations where

                                  12   the expert report had “flipped” the primary and secondary references, although both references
Northern District of California
 United States District Court




                                  13   were still present in the challenged combinations. See Karl Storz Endoscopy-Am., Inc. v. Stryker

                                  14   Corp., No. 14-CV-00876-RS (JSC), 2018 WL 3646842, at *2 (N.D. Cal. Aug. 1, 2018). The

                                  15   Court finds Karl Storz distinguishable because the invalidity contentions there still “include[d] the

                                  16   specific combinations referenced in the [challenged] report,” as well as the asserted theories of

                                  17   obviousness. Id.

                                  18          Furthermore, the Court must assess the sufficiency of AVC’s grouping approach through

                                  19   the lens of the overall fairness and efficiency of the litigation. See Fujifilm, 2015 WL 757575, at

                                  20   *3, 29. The history of this case reinforces the propriety of striking the challenged combinations.

                                  21   AVC twice moved to amend its invalidity contentions to add Yu as a primary reference. See ECF

                                  22   Nos. 81, 127. In making these motions, AVC effectively represented that there was a meaningful

                                  23   difference between Yu as a secondary reference and Yu as a primary reference. In addition, the

                                  24   orders denying these motions quite reasonably gave Asetek the impression that Yu would not be

                                  25   used as a primary reference going forward in the litigation. It would defeat the purpose of Local

                                  26
                                       2
                                  27     Although the Fujifilm court drew this inference, it did not strike the challenged combinations
                                       from the expert report because subsequent amendments to invalidity contentions put the other
                                  28   party on notice of the new combinations. 2015 WL 757575, at *29. As explained herein, the
                                       procedural history of this case supports the opposite outcome.
                                                                                        7
                                   1   Rule 3-6 and undermine the meaning and effect of the Court’s prior orders to allow AVC to bring

                                   2   these combinations into the case at this juncture. The Court can only hope that the litigation over

                                   3   Yu as a primary reference has reached its endpoint.

                                   4          The Court therefore strikes from Joshi’s report all opinions on obviousness based on Yu as

                                   5   a primary reference. Because the Court strikes these opinions based on the invalidity contentions’

                                   6   failure to fairly disclose these combinations, the Court does not reach Asetek’s alternative

                                   7   argument that the challenged opinions are not sufficiently supported by the claim charts.

                                   8          C.      Opinions that Yu Discloses a Reservoir or Chambers

                                   9          Finally, Asetek moves to strike Joshi’s opinions that Yu alone discloses a discloses a

                                  10   “reservoir” having an “upper” / “pump” chamber and a “lower” / “thermal exchange” chamber.

                                  11   ECF No. 165 at 13-14. Asetek stresses that the discussion of Yu in the invalidity contentions

                                  12   “centers on Yu’s alleged disclosure of a fan, pump motor, and fluid circulation mechanism” and
Northern District of California
 United States District Court




                                  13   “did not disclose which elements/parts of the Yu device allegedly correspond to the claimed

                                  14   ‘reservoir’” possessing those features. Id.

                                  15          AVC concedes that its invalidity contentions did not assert that Yu alone disclosed these

                                  16   claim limitations, but it argues that Joshi’s opinions are permissible because they are based on the

                                  17   same portions and figures of Yu that were cited in the claim charts. ECF No. 172 at 12.

                                  18          Local Rule 3-3(c) requires, however, that the invalidity contentions state “where

                                  19   specifically in each alleged item of prior art each limitation of each asserted claim is found.”

                                  20   Patent L.R. 3-3(c) (emphasis added). Accordingly, where an expert report opines that prior art

                                  21   teaches additional limitations not identified in the invalidity contentions, “these are new invalidity

                                  22   theories that were not properly disclosed” and are properly struck. Verinata Health, Inc. v.

                                  23   Sequenom, Inc., No. C 12-00865 SI, 2014 WL 4100638, at *7 (N.D. Cal. Aug. 20, 2014); see also

                                  24   Largan Precision Co, Ltd. v. Genius Elec. Optical Co., No. 13-CV-02502-JD, 2014 WL 6882275,

                                  25   at *4-5 (N.D. Cal. Dec. 5, 2014) (same).

                                  26          Accordingly, the Court strikes from Joshi’s report all opinions that Yu alone discloses a

                                  27   “reservoir” having an “upper” / “pump” chamber and a “lower” / “thermal exchange” chamber.

                                  28   ///
                                                                                         8
                                   1                                           CONCLUSION

                                   2         For the foregoing reasons, the Court grants Asetek’s motion to strike in full.

                                   3         IT IS SO ORDERED.

                                   4   Dated: October 11, 2018
                                                                                      ______________________________________
                                   5
                                                                                                    JON S. TIGAR
                                   6                                                          United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       9
